Cite as 2014 Ark. App. 33

                ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-13-338


PATRICK S. BEDNARZ, JR.                          Opinion Delivered   January 15, 2014
                     APPELLANT
                                                 APPEAL FROM THE LONOKE
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR10-383]

STATE OF ARKANSAS                                HONORABLE SANDY HUCKABEE,
                                 APPELLEE        JUDGE

                                                 AFFIRMED; MOTION GRANTED



                              RITA W. GRUBER, Judge

       Appellant Patrick S. Bednarz, Jr., pleaded guilty to second-degree sexual assault and

was sentenced to 60 months of supervised probation on February 24, 2011. The State filed

a petition to revoke appellant’s probation and an amended petition to revoke, alleging that

he violated the conditions thereof by failing to report to intake as directed; failing to pay

fines; being arrested and charged with failure to register; using alcohol; and committing an

offense punishable by imprisonment, terroristic threatening. After a hearing, the trial court

found that appellant had violated the conditions of his probation and sentenced him to ten

years’ imprisonment.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court

Rule 4-3(k), appellant’s counsel has filed a motion to be relieved, stating that there is no

merit to the appeal. The motion is accompanied by an abstract and addendum of the

proceedings below, including all objections and motions decided adversely to appellant, and
                                 Cite as 2014 Ark. App. 33

a brief in which counsel explains why there is nothing in the record that would support an

appeal. The revocation decision was the only adverse ruling at the hearing. The clerk of this

court served appellant with a copy of his counsel’s brief and notified him of his right to file

a pro se statement of points for reversal within thirty days. Appellant has filed no such

statement.

       From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to withdraw

is granted, and the revocation order is affirmed.

       Affirmed; motion to withdraw granted.

       HARRISON and WOOD, JJ., agree.

       Robert M. “Robby” Golden, for appellant.

       No response.




                                              2